Citation Nr: 0008666	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to March 
1993.

In a September 1993 administrative decision, the RO 
determined that the injuries from motor vehicle accident in 
July 1991, were not incurred by the veteran in the line of 
duty, but had been due to his willful misconduct.

In a November 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for the 
residuals of a head injury from that accident, based upon his 
willful misconduct.  The RO notified the veteran of that 
decision that month, and provided him notice of his appellate 
rights.  He did not file a notice of disagreement within one 
year.  See 38 U.S.C.A. § 7105.

The current appeal arises from a December 1996 claim to 
reopen the previous denial of service connection.  The 
veteran also filed a claim for a permanent and total 
disability rating for pension purposes.  In an August 1997 
rating decision, the RO held that no new and material 
evidence had been submitted to reopen the service-connection 
claim, and because the veteran's disabilities were due to 
willful misconduct, his pension claim was denied as well.


FINDINGS OF FACT

1.  In a September 1993 administrative decision, the RO 
determined that the injuries incurred by the veteran in the 
July 1991 inservice motor vehicle accident were not incurred 
in the line of duty, but were due to the veteran's willful 
misconduct.

2.  In a November 1993 rating decision the RO denied 
entitlement to service connection for the residuals of a head 
injury.  That month, the veteran was notified of that 
decision and his appellate rights; he did not file a notice 
of disagreement within one year of the notice.

3.  Some of the evidence submitted subsequent to the November 
1993 decision cumulative, and merely consists of more 
detailed treatment records of known post-injury disabilities.  
Some of the evidence submitted since that decision is new, in 
that it is not cumulative and was not previously considered 
by decisionmakers, but is not material because it does not 
bear directly and substantially on whether the residuals of a 
head injury were incurred in the line of duty.

4.  The veteran's only ratable disabilities result from the 
July 1991 inservice motor vehicle accident that has been 
determined to be the result of his willful misconduct.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying entitlement to 
service connection for the residuals of a head injury is 
final; no new and material evidence has been submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.1, 
3.301, 3.321, 3.340, 3.342, 4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Documents of record prior to the November 1993 rating 
decision included a police report, the service medical 
records, and private hospital records pertaining to veteran's 
July 1991 accident.

The July 1991 police report, from a local police department 
in Texas, shows that the veteran had been involved in a 
series of arguments at a nightclub.  Later, the police 
arrived at the scene, but the veteran was not arrested.  The 
police officer stated that the veteran appeared to be very 
intoxicated, and that "adding" to the veteran's 
intoxication was the fact that he had previously been sprayed 
in the eyes with mace [by a security guard at the nightclub].  
The veteran was rubbing his eyes indicating that he could not 
see.  The veteran was accompanied by a friend, a man whom the 
police officer indicated had not seemed too intoxicated to 
drive.  The friend reportedly did not wish to drive the full 
distance back to their military base, and thus wanted to find 
a motel for himself and the veteran.  The veteran and his 
friend left the nightclub, according to the report, in the 
friend's car, with the friend driving.  The friend reportedly 
indicated that en route to a motel, he stopped his car at a 
bank to obtain money from an automated teller machine.  He 
reportedly left the veteran inside of the car.  While he was 
obtaining money, he heard his car's tires squeal and saw his 
car being driven away, it was said.  A witness was cited, who 
stated that he had witnessed the car leave the bank parking 
lot at an extremely high rate of speed.  He allegedly 
observed the car "almost get hit".  The friend reported to 
the police his car had been stolen.  According to the police 
report, it was apparent that the car had been traveling at a 
very high speed rate when it struck a utility pole and 
flipped over.  The veteran, who was injured, was the only 
person found at the scene of the accident.

A July 1991 hospital report shows that the veteran sustained 
a closed head injury subsequent to a motor vehicle accident.

A July 1991 inservice examination report states that the 
veteran was not competent to handle his own affairs and was 
not competent for pay purposes.

A July 1991 Medical Board Report notes that on evaluation, 
the veteran was essentially non-communicative.  Neurological 
and psychiatric evaluation could not be performed because of 
his akinetic mutism.  His ability to function as a normal 
human being was considered to be very slim.  At best, the 
veteran would require institutionalization with some degree 
of self-care capability.  At worst, the veteran would require 
continuous hospitalization in some sort of rehabilitation 
hospital requiring continual care with minimal self care 
capability.

Associated with the July 1991 inservice findings, was an 
affidavit from the veteran's friend--the owner of the car in 
question.  His account does not differ materially from the 
police report.

An August 1991 line of duty investigation revealed that the 
police accident report had found weather conditions to have 
been clear and the road surface had been dry at the time of 
the accident.  The veteran had been thrown from the car.

In October 1991 a Physical Evaluation Board found that the 
veteran had been involved in a motor vehicle accident 
resulting in a diffuse brain injury analogous to dementia, 
associated with brain trauma.  The veteran had akinetic 
mutism, left frontal encephalomacia, and a left parietal 
occipital skull fracture secondary to his brain injury.  
Based on these findings it was concluded that the veteran's 
medical and physical impairment prevented reasonable 
performance of his duties required by grade and military 
specialty.

An April 1992 memorandum, associated with the line of duty 
findings, indicates that the veteran had remained in a coma 
since the accident.

A May 1992 line of duty determination concludes that the 
veteran's injury had not occurred in the line of duty, but 
had been due to his misconduct.

In a September 1993 administrative decision, the RO 
determined that the injuries incurred by the veteran in the 
July 1991 motor vehicle accident were not incurred in the 
line of duty but were due to his willful misconduct.

Following the November 1993 rating decision that denied 
entitlement to service connection for residuals of a brain 
injury, the veteran submitted documents including some 
private medical records, a July 1991 accident report, and 
statements containing his own arguments.

In his December 1996 claim to reopen, the veteran noted, 
inter alia, that he had memory loss problems.

A December 1996 private medical report reveals a diagnosis of 
a seizure disorder, secondary to a motor vehicle accident.

A May 1997 VA examination report reveals that the veteran 
knew the year, but thought the month was November instead of 
May.  Diagnoses included post-traumatic organic brain 
syndrome, post-traumatic seizures, memory loss, and weakness 
on the left side of his body, including the arm and leg.  It 
was noted in that report that the veteran's seizures were 
occurring about every three to four months.  At that time, 
the veteran had normal bowel and bladder function, although 
he was diagnosed with spastic neurogenic bladder secondary to 
traumatic brain syndrome.

In June 1999, the veteran submitted a copy of the July 1991 
accident report that describes the accident scene.

In July 1999, the veteran submitted numerous private hospital 
records documenting the medical treatment he received after 
the motor vehicle accident occurred.  According to a July 
1991 private laboratory report the veteran's blood alcohol 
level was 276 mg/dl at the time of the accident.

In his March 1998 VA Form 9, the veteran asserted, "I do not 
believe I was operating the vehicle, but rather I was a 
passenger."  He asserted that had he been driving, he would 
have sustained chest injuries from the steering column and 
been thrown through the driver's side windshield.  He 
indicated that as a passenger, he thought he had been thrown 
through the right-side passenger door.  He asserted that he 
had been asleep in the car.  He said that "maybe" the owner 
of the car had been operating the vehicle at the time of the 
accident.  The veteran also noted that his friend would have 
been able to see the scene of the accident "while on the 
phone at the ATM machine."  The veteran submitted pictures 
purportedly of the car that had been involved in the 
accident.

In a September 1999 statement, the veteran asserted, "I 
believe the operator was the owner of the car.  After the 
accident, I believe he panicked, because of my condition, ran 
up the hill, called the police as he reported his car stolen 
while still having full view of the accident site.  I was not 
wearing a set belt, I was on the passenger side and all 
indications point to the damage from my head onto the door 
and being catapulted from the passengers side.  I honestly 
believe that I was not the driver.  ...  The blame was placed 
on me because the owner, my friend, suspected I stole his 
car."  He indicated that he was found curled in the same 
position as he was in the car when he was asleep.  He said, 
"My parents have gone to the accident site and they are of 
the opinion that the final resting place of the auto is 
visible from the phone the owner (my friend) alleges his car 
was stolen.  Maybe it was stolen, but not by me.  I suffered 
no injuries to my chest, lower groin, mid section or legs 
(thighs) or my arms associated with the steering wheel or 
column.  Even the windshield was undamaged but I believe it 
popped out."


II.  New and material evidence analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n); see 38 C.F.R. 
§§ 3.301, 3.302.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to 
readjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  New evidence may be found to be material if 
it provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision.  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).

The May 1997 VA examination report and the December 1996 
private medical report are new because these records were not 
previously submitted to agency decisionmakers, and are not 
merely cumulative.  This evidence, however, is not material 
since it is not probative of the issue: whether the accident 
involved willful misconduct.  These records merely show that 
the residuals of the veteran's head injury were related to 
the July 1991 motor vehicle accident--a fact already well 
established.

The recently submitted July 1991 accident report had already 
been digested and discussed in the previously obtained August 
1991 line of duty investigative report.  The submission of 
the actual accident report is merely cumulative, and 
essentially does not represent any new evidence.  The newly 
obtained July 1991 hospital treatment records are much like 
the records from the same time period already of record: they 
merely discuss the veteran's post-accident treatment.  In 
that sense, they are merely cumulative.  The blood alcohol 
finding noted therein merely confirms that the veteran was 
intoxicated at the time of the injury; this too was a fact 
already established and noted in the police report.  See 
generally, Shannon v. Texas, 800 S.W.2d (Tex. App. 1990 
(regarding a criminal charge for blood-alcohol level of .10 
[grams of alcohol per 100 milliliters of blood] or higher); 
see also Tex. Penal Code § 49.01 (1999) (the current legal 
definition in Texas, where the accident occurred, of 
"intoxication": .08 of grams of alcohol per 100 milliliters 
of blood, or "not having the normal use of mental or 
physical faculties by reason of the introduction of alcohol, 
a controlled substance, a drug, a dangerous drug, a 
combination of two or more of those substances, or any other 
substance into the body.").  The veteran does not claim, nor 
has he submitted any supporting medical opinion, that the 
blood-alcohol level as recorded represents anything other 
than showing he was, in fact, intoxicated.  Therefore, none 
of this evidence is new and material.  See Anglin, supra.

In many situations such as this a claimant would be competent 
to testify as to the events in question, as any witness 
would.  This might be true in the present case, even 
presuming that the veteran had been intoxicated at the time 
of the accident.  See Reiber v. Brown, 7 Vet. App. 513, 516 
(1995) (where a layperson/appellant was competent to testify 
that his service-connected ankle condition caused him to 
fall, but where medical evidence was necessary to determine 
that a subsequent back injury was related to the fall); Jones 
v. West, 12 Vet. App. 383 (1999) (where appellant was held to 
be competent to testify as to the events leading to his 
motorcycle accident).  For the purposes of determining 
whether new and material evidence has been presented, such 
evidence would generally be presumed to be credible.  
Kutscherousky, supra.  In this case, since the last denial 
and in addition to the foregoing, the veteran has submitted 
his own statements about what may have happened on the day of 
his accident.  What is noteworthy, however, about both 
statements--the VA Form 9 and the September 1999 statement--
is the lack of any actual eye-witness account.  The veteran 
has proffered theories about what he believes may have 
happened at the time of the accident, but essentially 
acknowledges that he does not know or remember.  In 
particular, his statement that he does not "believe" he was 
the operator of the car, demonstrates that he has no memory 
of the event.  He cannot state from memory, as an ordinary 
witness might, what actually happened.

In Jones, supra, a psychologist was held not to be competent 
to testify as to a given sequence of events that he did not 
witness, i.e. with respect to the accident at issue in that 
case.  In the present case, the veteran acknowledges he does 
not actually know the sequence of events regarding the 
accident.  Thus, his statements are mere speculation and not 
new and material evidence.

The veteran's assertion, that his parents are of the 
"opinion" that his friend could see the accident while 
telephoning the police, relies on the speculation as to 
whether the friend actually saw the accident.  This theory 
also relies on another speculation that the friend was 
engaging in subterfuge, and hiding some suspected role in the 
accident.  The veteran submits no actual evidence to support 
any of this.  Further, the veteran's theories about his 
injuries are speculation too: he is not a collision expert 
nor a medical expert, and is not qualified to state what 
types of injuries he would have received, had he been 
driving.  Speculation is not evidence.

The only fact to which the veteran might argue he is capable 
of asserting is that he was asleep at the time of the 
accident, thus he might not know whether his friend was 
driving or whether some thief stole the car.  If asleep the 
entire time in question, he presumably would not have been 
driving.  The fact that the veteran was the only person found 
at the scene of the accident would render this assertion 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  He has only offered speculation that others, 
including his friend, may have been involved but fled the 
scene.  As noted, such speculation is not evidence.  Further, 
as already discussed, the veteran does not assert he has any 
actual memory of the events.  His statement of being asleep 
is speculation as well, since he does not "believe" he was 
driving.  He does not know.

Thus none of the veteran's arguments that he has proffered 
can constitute new and material evidence.  Since no new and 
material evidence has been presented pertaining to the line 
of duty determination, the November 1993 rating decision is 
final and cannot be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999); Hodge.


III. Permanent and Total Disability Rating for Pension 
Purposes

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice- 
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  See 38 C.F.R. § 3.301(b) 
(1999) (disability pension is not payable for any condition 
due to the veteran's own willful misconduct).

Entitlement to a total disability pension may be established 
if a veteran demonstrates a permanent impairment so severe as 
to render an "average person" incapable of following a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable diagnostic code 
in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The ratings then are combined and if the combined schedular 
evaluation of 100 percent is permanent and total, then 
disability pension may be granted.  See 38 C.F.R. §§ 3.340, 
4.15 (1999); see also Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

A veteran may also establish permanent and total disability 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1999).  This analysis 
contemplates a more individualized (as distinguished from 
"average person") review of the severity and effect of each 
of a veteran's disabilities.  A finding of permanent and 
total disability under this analysis requires a veteran with 
a single disability to have a disability rating of at least 
60 percent.  A veteran with two or more disabilities must 
have a combined disability rating of at least 70 percent, 
with at least one disability rated a minimum of 40 percent.  
A veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1999).

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (1999).

In this case, the service medical records reveal several 
acute conditions that were not noted at separation: neck 
strain, tinea pedis, left leg strain, low back pain, right 
ankle pain, pain in the ribs and reflux.  The medical 
evidence shows diagnoses of several disabilities due to the 
inservice accident.  As such, the veteran has no ratable 
disabilities that cannot be attributed to his willful 
misconduct.  Therefore, entitlement to a permanent and total 
disability rating for pension purposes must be denied.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.301(b) (1999); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a head injury is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




_____________________________________
	Thomas J. Dannaher 
	Member, Board of Veterans' Appeals

 


- 4 -




- 1 -


